Citation Nr: 0940107	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for right knee 
replacement, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for left foot gout, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for bilateral pes 
cavus with hallux valgus and hammertoe deformities status 
post first tarsal metatarsal arthrodesis and tendo transfers 
of toes 2 through 4, status post partial phalanectomy of the 
left 5th toe, status post syndactilization on the left 4th and 
5th, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for chronic low back 
pain with degenerative changes of the lumbar spine, currently 
rated as 10 percent disabling.  

5.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling.  

6.  Entitlement to a compensable rating for seborrhea.

7.  Entitlement to a compensable rating for postoperative 
tonsillectomy.

8.  Whether new and material evidence has been received to 
reopen the claim of service connection for impotence.

9.  Whether new and material evidence has been received to 
reopen the claim of service connection for emotional 
instability reaction and schizoid personality.

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for heart flutter.

11.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.

12.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
chemical or asbestos exposure.

13.  Whether new and material evidence has been received to 
reopen the claim of service connection for a chronic shoulder 
disorder.

14.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

15.  Whether new and material evidence has been received to 
reopen the claim of service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1955, and from June 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied an increased 
rating for right knee replacement.  In August 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned as to this issue.  

In addition, in a December 2008 rating decision, entitlement 
to higher ratings was denied for left foot gout; bilateral 
pes cavus with hallux valgus and hammertoe deformities status 
post first tarsal metatarsal arthrodesis and tendo transfers 
toes 2 through 4, status post partial phalanectomy of the 
left 5th toe, status post syndactilization on the left 4th and 
5th; chronic low back pain with degenerative changes of the 
lumbar spine; duodenal ulcer; seborrhea; postoperative 
tonsillectomy.  The RO also determined that new and material 
evidence had not been received to reopen the claims of 
service connection for impotence; emotional instability 
reaction and schizoid personality; heart flutter; 
hypertension; residuals of chemical or asbestos exposure; a 
chronic shoulder disorder; bilateral hearing loss; and a 
deviated nasal septum.  The Veteran perfected an appeal to 
these issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

Issues numbered 2 through 15 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee, status post arthroplasty (right 
knee replacement), has not resulted in chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity; the range of motion of the knee, at 
worse, is from 3 degrees of extension to 100 degrees of 
flexion; the right knee does not exhibit recurrent lateral 
instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected right knee replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in February 2006.  Thereafter, 
additional notification was sent in July 2006, November 2007, 
and May 2008.  Cumulatively, the letters fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Nonetheless, the Board notes that, in the May 2008 letter, 
the claimant was informed of the diagnostic codes that his 
disability may be rated under, and was notified that he may 
submit evidence regarding the impact of his disability on his 
employment and daily life.

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right knee disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  These reports included a review of the pertinent 
history and examination of the Veteran.  His current symptoms 
were discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating for Right Knee Replacement

In an April 1977 rating decision, service connection was 
granted for internal derangement of the right knee with mild 
osteoarthritis.  A noncompensable rating was assigned under 
Diagnostic Code 5257.  In a July 1992 rating decision, an 
increased rating of 10 percent was granted effective April 
1991.  In a September 1995 rating decision, an increased 
rating of 30 percent was granted effective December 1994 
under Diagnostic Code 5262.  In a March 2004 rating decision, 
the RO assigned a total rating following a right knee 
replacement for the period of November 25, 2003 to November 
30, 2004, and a 30 percent rating was assigned under 
Diagnostic Code 5055.  In a September 2005 rating decision, 
the RO determined that there was clear and unmistakable error 
in the March 2004 rating decision for the failure to close 
out the evaluation of internal derangement of the right knee 
on the date that the total rating for the right knee 
replacement was assigned.  In a subsequent rating decision, 
it was determined that the separate evaluation for internal 
derangement of the right knee should be stopped effective 
June 1, 2006.

In December 2005, the current claim for an increased rating 
was received.  

In July 2005, the Veteran was afforded a VA examination.  At 
that time, the Veteran related that his pain had 
significantly improved since his right knee replacement 
surgery.  His primary restriction was mobility with flexion 
and he had unpredictable flare-ups which also happened with 
prolonged walking and heavy lifting.  He reported no 
instability, locking, or popping.  He stated that his 
activity level was limited and he could not squat or kneel.  
He was unable to lift heavy objects and could only walk 2 
blocks.  Physical examination revealed that the Veteran 
ambulated with a cane, had a slight limp on the right, and 
exhibited a very slow gait.  He could flex to 100 degrees 
without pain and extend to 3 degrees with slight pain.  He 
had no motion with varus or valgus stress and had a negative 
anterior drawer sign and Lachman's test.  He had slight 
clicking of the knee with flexion and extension.  He was 
tender to palpation of the inferior aspect of the patella and 
the distal quadriceps revealed mild muscle atrophy.  He had 
mild swelling.  There was no additional loss of motion with 
repetitive use.  X-rays revealed joint surface replacement 
with component parts appeared well positioned and secure.  
The diagnosis was mild residuals of right total knee 
replacement.  

The Veteran was afforded another examination in May 2006.  
The Veteran reported that he rode a stationary bike for 30 
minutes at a time twice per week if he was able to get to the 
gym.  His pain was better, but his strength was reduced.  
However, he related that he still was able to golf 
periodically, but used a golf cart.  He was also able to mow 
his own grass, but rested more.  On examination, his range of 
motion was zero to 130 degrees.  The knee was quite stable 
and the examiner did not detect any laxity.  Posture and gait 
appeared to be within normal limits.  In July 2006, the 
Veteran was treated for continued complaints of pain in the 
knee.  

The Veteran was reexamined in September 2006.  At that time, 
he reported that he had increased severity of symptoms in his 
right knee.  He related that he had pain of 7 on a scale of 
1-10 with 10 being worse, associated stiffness, fatigability, 
and lack of endurance.  He stated that he had difficulty 
climbing and descending stairs and could not stand for more 
than 4-5 minutes.  He experienced daily flare-ups which were 
10 on the pain scale.  The flare-ups were precipitated by 
activity and alleviated with rest, elevation, and anti-
inflammatories.  He denied dislocations or subluxations.  It 
was noted that he was right-side dominated.  Physical 
examination revealed range of motion from zero to 116 
degrees.  There was pain with pressure applied to the knee.  
There was no palpable tenderness over the patella, no joint 
effusion, and no evidence of tenderness either superior or 
inferior to the joint space.  There was no abnormal motion in 
the zero degrees or 30 degrees of flexion with the varus and 
valgus stress applied on the medial and lateral collateral 
ligament.  Anterior and posterior drawer was negative.  
McMurray's sign was negative.  The examiner was unable to 
opine if there was additional limitation due to repetitive 
use or on flare-ups.  The diagnosis was right knee post total 
knee replacement with decreased function and residual.

Private January 2007 records show that the Veteran had range 
of motion from zero to 120 degrees.  At that time, he walked 
without a limp.  It was noted that he had good mechanical 
function.  

The Veteran was afforded a VA examination in April 2008.  He 
reported that he had pain on the pain scale of 4-6 out of 10.  
The Veteran related that he had instability and some patella 
laxity.  He had experienced flare-ups 2 times per month that 
lasted 3-4 days with no precipitation.  He used Tylenol 3 for 
pain relief with no other alleviating factors.  His pain was 
6-7 out of 10 during those times.  He had also had a 
cortisone shot and used a cane for ambulation.  Physical 
examination revealed that his gait was slow and wide.  His 
range of motion was zero to 120 degrees, with difficulty.  
Lachman's and McMurray's tests were negative.  In addition, 
posterior and anterior drawer were negative.  There was no 
lateral joint line tenderness. There was no grind test, genu 
varum, valgus, or recurvatum.  X-rays revealed right knee 
joint surface replacement with no complication event and 
unchanged from prior x-rays.  The diagnosis was status post 
right knee arthroplasty with no significant changes since 
April 2006 examination.  

In August 2008, the Veteran was afforded a VA examination.  
However, only the left knee was examined.  Nevertheless, it 
was noted that the Veteran reported that he had weakness in 
the right lower extremity.  He stated that stair climbing was 
a precipitating factor so he went up and down steps one leg 
at a time.  Rest was an alleviating factor.  He reported that 
he exercised on a stationary bike 10-20 minutes daily.  The 
Veteran was able to perform heel to toe walking and was also 
observed performing repetitive squats rising up out of a 
chair without using the arm rests.  

In August 2009, a VA physician submitted a letter.  He stated 
that the Veteran was afflicted with several disease processes 
that dramatically affected his ability to function.  The 
physician stated that his osteoarthritis limited his ability 
to walk without a great deal of pain, despite bilateral knee 
replacements.  His right knee had been injured while he was 
on active duty which also resulted in the premature failing 
of the left knee due to his altered gait attributable to the 
right knee.  No improvement was expected.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right knee, status post right 
knee arthroplasty, is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5055, in contemplation of his right knee replacement.  He 
contends that the disability causes greater impairment of his 
functionality than is contemplated under such rating.  Thus, 
he claims that he is entitled to a rating in excess of 30 
percent for his service- connected right knee disability.

Diagnostic Code 5055, governs knee replacements (prosthesis) 
and provides for a 100 percent rating evaluation for one year 
after implantation of the prosthesis.  A 60 percent rating is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, rating is done by analogy to 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, and 5262, 
relating to ankylosis of the knee, limitation of extension of 
the leg, and impairment of the tibia and fibula, 
respectively.  A minimum rating of 30 percent for a 
prosthetic knee replacement is assigned.

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  Where there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned.  The Veteran does 
not have ankylosis of the knee or the equivalent thereof.  
Thus, this code is inapplicable.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  A rating 
in excess of 30 percent is not provided under Diagnostic Code 
5003.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent rating.  Where extension is 
limited to 20 degrees, a 30 percent rating is assigned. Where 
extension is limited to 30 degrees, a 40 percent rating is 
assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.  The Veteran's extension is 
limited to no more than 3 degrees, even considering DeLuca 
factors.  Throughout most of the appeal period, extension was 
full.  Therefore, although a 10 percent rating would be 
warranted based on limitation by pain, the Veteran's 
extension is not limited to 15 degrees or more or the 
functional equivalent thereof, so no more than a 10 percent 
rating would be warranted.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent. Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  The Veteran does not have 
symptomatology analogous to malunion of the tibia with marked 
knee impairment or symptoms similar to nonunion of the tibia 
and fibula with loose motion requiring a brace; thus this 
code is inapplicable.

Thus, a rating higher than 30 percent is not in order under 
Diagnostic Codes 5003, 5256, 5261, or 5262.

The Board is cognizant of the fact that Diagnostic Code 5055 
does not refer to Diagnostic Code 5260.  The minimum rating 
under Diagnostic Code 5055 and the maximum rating under 
Diagnostic Code 5260 is 30 percent.  However, in light of 
VAOPGCPREC 9-04, which allows for separate compensable 
ratings for limitation of flexion and extension, it is the 
Board's view that limitation of flexion should be considered.  
In this case, given the findings noted above, separate 
ratings for limitation of flexion and extension of the knee 
do not result in a rating in excess of 30 percent.

In this regard, normal range of motion in a knee joint is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides 
for a 10 percent evaluation where flexion is limited to 45 
degrees; a 20 percent evaluation where flexion is limited to 
30 degrees; and 30 percent evaluation where flexion is 
limited to 15 degrees.  The Veteran's flexion, at worse and 
considering pain and DeLuca factors, is limited to 110 
degrees.  Although a 10 percent rating would be warranted 
based on limitation by pain, the Veteran's flexion is not 
limited to 30 degrees or less or the functional equivalent 
thereof, so no more than a 10 percent rating would be 
warranted.  In combining the separate 10 percent ratings 
under Diagnostic Code 5260 and 5261, the result is a combined 
20 percent.  This rating is clearly less than the 30 percent 
rating under Diagnostic Code 5055.

Further, a rating in excess of 30 percent is not warranted 
under Diagnostic Code 5055 alone.  Although the Veteran 
experiences pain with significant flare-ups, as well as 
weakness, the evidence does not show that his severity level 
is severe.  His pain ranges from 6-10, depending on if he is 
having a flare-up.  His range of motion is not severe as he 
does not warrant a compensable rating based on limited 
movement in terms of degrees, but would warrant a minimum 
rating based on painful motion, as noted.  He complained of 
instability, but stability testing has been normal.  He 
reported weakness, but is able to regularly exercise his 
right knee and perform such physical activities as riding a 
stationary bike, mowing the lawn, golfing, and 
squatting/arising from the seated position without 
assistance.  The Board has considered the statement of the VA 
physician regarding the Veteran's ability to function; 
however, his limitations on walking are also due to left knee 
disability as well as multiple feet disabilities.  As such, 
his residual symptoms of the right knee more nearly 
approximate the moderate level.  

Accordingly, the Board concludes that the Veteran does not 
experience chronic severe pain and weakness in his right knee 
to warrant assignment of a rating in excess of 30 percent, 
pursuant solely to Diagnostic Code 5055.  Additionally, there 
is no additional functional limitation due to pain, weakness, 
fatigability, incoordination, or lack of endurance that would 
meet the criteria for a rating in excess of 30 percent under 
this diagnostic code.  See DeLuca.  The range of motion 
reported by the VA examiners was the point at which pain 
occurred, and the other factors, though noted by the 
examiners, were not reported to further reduce the Veteran's 
function upon objective evaluation.  In fact, while no 
further improvement is expected, during the course of the 
appeal, his range of motion improved.  

The Board has also considered whether the Veteran could 
receive a higher rating under another diagnostic code that 
contemplates knee impairment.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  The Veteran does not currently have 
recurrent subluxation or lateral instability.  The medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments were stable, and a rating under this code 
would be inappropriate as a 30 percent rating is the maximum 
provided.

Similarly, under Diagnostic Code 5258, a 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Again, this Code would not provide for a rating higher than 
that currently assigned. Thus, this code is not applicable.

The Board notes that service connection has been separately 
awarded for a right knee scar and that matter is not under 
appeal.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
knee disability with the established criteria found in the 
rating schedule for the knee disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
He underwent surgery, but has not had frequent 
hospitalization since that procedure.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the right knee disability.  The Veteran is 
retired.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected right knee disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased rating for right knee replacement is denied.  


REMAND

With regard to issues numbered 2 through 15, in his VA Form 
9, the Veteran requested that he be afforded a Travel Board 
hearing.  However, in an attached form, the Veteran clarified 
that he wanted a Decision Officer Review (DRO) hearing with 
regard to these issues.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The Veteran should be scheduled for a DRO 
Hearing in connection with his appeal as to 
the remaining issues on appeal.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West2002 & Supp. 2009).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


